DETAILED ACTION
	
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach an antenna received in the recess extending into the one side of the damping element so that the antenna is exposed at the one side of the damping element, wherein the damping element is attached to the body component with the antenna in the recess of the damping element and in combination with the remaining claimed limitations.
Claim 9 is allowable over the art of record because the prior art does not teach   an antenna received in the recess extending into the one side of the recess of the damping element so that the antenna is exposed at the one side of the damping element, wherein the damping element is attached to the underside of the body component with the antenna engaged in the recess and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845